Exhibit 10.4
DIRECTOR INDEMNIFICATION AGREEMENT
Indemnification Agreement (this “Agreement”), dated the date set forth on the
signature page hereof, between Warner Music Group Corp., a Delaware corporation
(the “Company”) and the director whose name appears on the signature page hereof
(“Indemnitee”).
WHEREAS, qualified persons are reluctant to serve corporations as directors or
otherwise unless they are provided with appropriate indemnification and
insurance against claims arising out of their service to and activities on
behalf of the corporations;
WHEREAS, the Company has determined that attracting and retaining such persons
is in the best interests of the Company and its stockholders, and the Company
desires the benefits of having Indemnitee serve as a director secure in the
knowledge that any and all expenses, liability or losses incurred by him or her
in his or her good faith service to the Company will be borne by the Company and
its successors and assigns;
WHEREAS, the Company has determined that it is reasonable, prudent and necessary
for the Company to indemnify Indemnitee to the fullest extent permitted by
applicable law and to provide reasonable assurance regarding insurance;
WHEREAS, this Agreement is a supplement to and in furtherance of the bylaws and
certificate of incorporation of the Company, and shall not be deemed a
substitute therefor, nor to diminish or abrogate any rights of Indemnitee
thereunder; and
WHEREAS, Indemnitee does not regard the protection available under the Company’s
bylaws, certificate of incorporation and insurance as adequate in the present
circumstances, and may not be willing to serve as a director without adequate
protection and the Company desires Indemnitee to serve in such capacity.
Indemnitee is willing to serve, continue to serve and to take on additional
service for or on behalf of the Company on the condition that he or she be so
indemnified.
NOW, THEREFORE, in consideration of the Indemnitee’s agreement as a director
from and after the date hereof, the Company and Indemnitee hereby agree as
follows:
1.Defined Terms; Construction.
(a)Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:
“Change in Control” means, and shall be deemed to have occurred if, on or after
the date of this Agreement, (i) any “person” (as such term is used in Sections
13(d) and



--------------------------------------------------------------------------------



14(d) of the Securities Exchange Act of 1934, as amended), other than (A) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Subsidiaries acting in such capacity, or (B) a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing more than 50%
of the total voting power represented by the Company’s then outstanding Voting
Securities, (ii) during any period of two consecutive years commencing from and
after the date hereof, individuals who at the beginning of such period
constitute the board of directors of the Company (the “Board”) and any new
director whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof, (iii) the stockholders of
the Company approve a merger or consolidation of the Company with any other
corporation other than a merger or consolidation that would result in the Voting
Securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into Voting
Securities of the surviving entity) at least 50% of the total voting power
represented by the Voting Securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, (iv) the
stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of (in one
transaction or a series of related transactions) all or substantially all of its
assets, or (v) the Company shall file or have filed against it, and such filing
shall not be dismissed, any bankruptcy, insolvency or dissolution proceedings,
or a trustee, administrator or creditors committee shall be appointed to manage
or supervise the affairs of the Company.
“Corporate Status” means the status of a person who is or was a director (or a
member of any committee of a board of directors), officer, employee or agent
(including without limitation a manager of a limited liability company) of the
Company or any of its Subsidiaries, or of any predecessor thereof, or is or was
serving at the request of the Company as a director (or a member of any
committee of a board of directors), officer, employee or agent (including
without limitation a manager of a limited liability company), of another entity,
or of any predecessor thereof, including service with respect to an employee
benefit plan (including in a fiduciary or settlor capacity).
“Determination” means a determination that either (x) there is a reasonable
basis for the conclusion that indemnification of Indemnitee is proper in the
circumstances because Indemnitee met a particular standard of conduct (a
“Favorable Determination”) or (y) there is no reasonable basis for the
conclusion that indemnification of Indemnitee is proper in the circumstances
because Indemnitee met a particular standard of conduct (an
2



--------------------------------------------------------------------------------



“Adverse Determination”). An Adverse Determination shall include the decision
that a Determination was required in connection with indemnification and the
decision as to the applicable standard of conduct.
“DGCL” means the General Corporation Law of the State of Delaware, as amended
from time to time.
“Expenses” means all attorneys’ fees and expenses, retainers, court, arbitration
and mediation costs, transcript costs, fees and expenses of experts, witnesses
and public relations consultants, bonds, costs of collecting and producing
documents, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees, any federal, state, local or
foreign taxes imposed on Indemnitee as a result of the actual or deemed receipt
of any payments under this Agreement, Insolvency Hearing Costs and all other
disbursements or expenses of the types customarily incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, being
or preparing to be a witness in (whether or not a party thereto), appealing or
otherwise participating in a Proceeding.
“Independent Legal Counsel” means an attorney or firm of attorneys competent to
render an opinion under the applicable law, selected in accordance with the
provisions of Section 5(e), who has not performed any services (other than
services in connection with a Determination or a determination regarding the
rights of indemnitees under other indemnity agreements with the Company) for the
Company or any of its Subsidiaries, Indemnitee or any other party to the
Proceeding giving rise to the claim for indemnification hereunder within the
last three years. Notwithstanding the foregoing, the term “Independent Legal
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.
“Insolvency Hearing Costs” means the reasonable fees, costs and expenses
incurred by Indemnitee to retain legal advisors for that Indemnitee’s
preparation for and attendance at any formal or official hearing in connection
with the investigation or inquiry into the affairs of any Company by any
bankruptcy trustee or insolvency administrator, receiver, or liquidator or the
equivalent under the laws of any jurisdiction where the facts underlying such
hearing, investigation or inquiry may be expected to give rise to a Proceeding
against such Indemnitee. Insolvency Hearing Costs shall not include any
remuneration of any Indemnitee.
“Proceeding” means a threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative, including
without limitation (i) a claim, demand, discovery request, formal or informal
investigation,
3



--------------------------------------------------------------------------------



inquiry, administrative hearing, arbitration or other form of alternative
dispute resolution, (ii) an appeal from any of the foregoing and (iii) any such
action, suit or proceeding brought by or in the right of the Company or a
third-party or in which Indemnitee is solely a witness in a proceeding involving
the Company.
“Subsidiary” means any corporation, limited liability company, partnership or
other entity, a majority of whose outstanding voting securities is owned,
directly or indirectly, by a Company.
“Voting Securities” means any securities of the Company that vote generally in
the election of directors of the Company.
(b)Construction. For purposes of this Agreement,
(i)References to the Company and any of its Subsidiaries shall include any
corporation, limited liability company, partnership, joint venture, trust or
other entity or enterprise that before or after the date of this Agreement is
party to a merger or consolidation with the Company or any such Subsidiary or
that is a successor to the Company as contemplated by Section 9(e) (whether or
not such successor has executed and delivered the written agreement contemplated
by Section 9(e)).
(ii)References to “fines” shall include any excise taxes assessed on Indemnitee
with respect to an employee benefit plan.
(iii)References to a “witness” in connection with a Proceeding shall include any
interviewee or person called upon to produce documents in connection with such
Proceeding.
2.Agreement to Serve.
Indemnitee agrees to serve as a director of the Company or one or more of its
Subsidiaries and in such other capacities as Indemnitee may serve at the request
of the Company from time to time, and by its execution of this Agreement the
Company confirms its request that Indemnitee serve as a director and in such
other capacities. Indemnitee shall be entitled to resign or otherwise terminate
such service with immediate effect at any time, and neither such resignation or
termination nor the length of such service shall affect Indemnitee’s rights
under this Agreement. This Agreement shall not constitute an employment
agreement, supersede any employment agreement to which Indemnitee is a party or
create any right of Indemnitee to continued employment or appointment.
4



--------------------------------------------------------------------------------



3.Indemnification.
(a)Priority of Indemnities. The obligations of the Company hereunder shall be
primary, and advancement or indemnification obligations of Access Industries,
LLC or any other affiliate of Access Industries, LLC or the Company shall be
secondary.
(b)General Indemnification. Subject to Section 3(f), the Company shall indemnify
Indemnitee, to the fullest extent permitted by applicable law in effect on the
date hereof or as amended to increase the scope of permitted indemnification,
against (i) Expenses, losses, liabilities, judgments, fines, penalties and
amounts paid in settlement related thereto (including all interest, taxes,
assessments and other charges in connection therewith) incurred by Indemnitee or
on Indemnitee’s behalf in connection with any Proceeding in any way connected
with, resulting from or relating to Indemnitee’s Corporate Status, or (ii) any
claims (including Expenses, losses, liabilities, judgments, fines, penalties and
amounts paid in settlement related thereto and professional advisory service
fees and expenses incurred in respect thereof (including all interest, taxes,
assessments and other charges in connection therewith)) arising due to the
Company paying compensation in respect of such Corporate Status other than in
accordance with the payment terms otherwise applicable thereto, in each case
whether or not Indemnitee is a party to such Proceeding and whether or not
Indemnitee is serving in such Indemnitee’s Corporate Status at the time any
liability or Expense is incurred for which indemnification, reimbursement, or
advancement of Expenses can be provided under this Agreement. Indemnitee shall
have the right to choose counsel of his or her own choice.
(c)Additional Indemnification Regarding Expenses. Without limiting the
foregoing, in the event any Proceeding is initiated by Indemnitee, the Company,
any of the Company’s Subsidiaries or any other person to enforce or interpret
this Agreement or any rights of Indemnitee to indemnification or advancement of
Expenses (or related obligations of Indemnitee) under the Company’s or any such
Subsidiary’s certificate of incorporation, bylaws or other organizational
agreement or instrument, any other agreement to which Indemnitee and the Company
or any of its Subsidiaries is party, any vote of stockholders, unitholders,
members, managers, partners or directors of the Company or any of its
Subsidiaries, the DGCL, any other applicable law or any liability insurance
policy, to the fullest extent allowable under applicable law, the Company shall
indemnify Indemnitee against Expenses incurred by Indemnitee or on Indemnitee’s
behalf in connection with such Proceeding in proportion to the success achieved
by Indemnitee in such Proceeding and the efforts required to obtain such
success, as determined by the court presiding over such Proceeding. Indemnitee
shall be required to reimburse the Company in the event that a final judicial
determination is made that such action brought by Indemnitee was frivolous or
made in bad faith.
5



--------------------------------------------------------------------------------



(d)Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for a portion of any Expenses,
losses, liabilities, judgments, fines, penalties and amounts paid in settlement
incurred by Indemnitee, but not for the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for such portion.
(e)Nonexclusivity. The indemnification and advancement rights provided by this
Agreement shall not be deemed exclusive of any rights to which Indemnitee may
now or in the future be entitled under the certificate of incorporation, bylaws
or other organizational agreement or instrument of the Company or any of its
Subsidiaries, any other agreement, any vote of stockholders or directors, the
DGCL, any other applicable law or any liability insurance policy. Every other
right and remedy shall be cumulative and in addition to every right and remedy
given hereunder or now or hereafter existing at law or in equity or otherwise.
The assertion or employment of any right or remedy hereunder, or otherwise,
shall not prevent the concurrent assertion or employment of any other right or
remedy. No amendment, alteration or repeal of this Agreement or of any provision
hereof shall limit or restrict any right of Indemnitee under this Agreement in
respect of any action taken or omitted by such Indemnitee in his Corporate
Status prior to such amendment, alteration or repeal. To the extent that a
change in Delaware law, whether by statute or judicial decision, permits greater
indemnification or advancement of Expenses than would be afforded currently
under the certificate of incorporation, bylaws or other organizational agreement
or instrument of the Company or any of its Subsidiaries and this Agreement, it
is the intent of the parties hereto that Indemnitee shall enjoy by this
Agreement the greater benefits so afforded by such change.
(f)Exceptions. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated under this Agreement to indemnify Indemnitee:
(i)For Expenses incurred in connection with Proceedings initiated or brought
voluntarily by the Indemnitee and not by way of defense, application for
declaratory relief, counterclaim or crossclaim, except (x) as contemplated by
Section 3(c) and Section 3(b)(ii), (y) in specific cases if the Board has
approved the initiation or bringing of such Proceeding and (z) if the Company
provides the indemnification, in its sole discretion, pursuant to the powers
vested in the Company under applicable law or as may be required by law.
(ii)For an accounting of profits arising from the purchase or sale by the
Indemnitee of securities of the Company in violation of Section 16(b) of the
Securities Exchange Act of 1934, as amended, or any similar successor statute.
6



--------------------------------------------------------------------------------



(iii)If and to the extent that it should ultimately be determined by a court of
competent jurisdiction in a final and non-appealable decision that Indemnitee
acted in bad faith and in a manner which he or she reasonably believed not to be
in or opposed to the best interests of the Company, and, with respect to any
criminal action or proceeding, Indemnitee had reasonable cause to believe that
his or her conduct was unlawful. The termination of any action, suit or
proceeding by judgment, order, settlement, conviction, or upon a plea of nolo
contendere or its equivalent, shall not, of itself, create a presumption that
Indemnitee did not act in good faith and in a manner which he or she reasonably
believed not to be in or opposed to the best interests of the Company, and, with
respect to any criminal action or proceeding, had reasonable cause to believe
that his or her conduct was unlawful.
(g)Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
the Indemnitee, who shall execute such documents and do such acts as the Company
may reasonably request to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.
(h)Contribution.
(i)The Company hereby agrees to fully indemnify and hold Indemnitee harmless
from any claims of contribution which may be brought by officers, directors or
employees of the Company (other than Indemnitee) who may be jointly liable with
Indemnitee.
(ii)To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for all expense,
liability and loss (including, without limitation, attorneys’ fees, judgments,
fines, Employee Retirement Income Security Act excise taxes or penalties and
amounts paid or to be paid in settlement), in connection with any Proceeding, in
such proportion as is deemed fair and reasonable in light of all of the
circumstances of such Proceeding in order to reflect (x) the relative benefits
received by the Company and Indemnitee as a result of the event(s) or
transaction(s) giving cause to such Proceeding and (y) the relative fault of the
Company (and its directors, officers, employees and agents) and Indemnitee in
connection with such event(s) or transaction(s).
7



--------------------------------------------------------------------------------



4.Advancement of Expenses.
The Company shall pay all Expenses incurred by Indemnitee in connection with any
Proceeding in any way connected with, resulting from or relating to Indemnitee’s
Corporate Status, other than a Proceeding initiated by Indemnitee for which the
Company would not be obligated to indemnify Indemnitee pursuant to
Section 3(f)(i), in advance of the final disposition of such Proceeding, without
regard to whether (a) Indemnitee will ultimately be entitled to be indemnified
for such Expenses, (b) an Adverse Determination has been made, except as
contemplated by the last sentence of Section 5(f) or (c) Indemnitee is able to
repay the Expenses. Indemnitee shall repay such amounts advanced only if and to
the extent that it shall ultimately be determined by a court of competent
jurisdiction in a final and non-appealable decision that Indemnitee is not
entitled to be indemnified by the Company for such Expenses. Such repayment
obligation shall be unsecured and shall not bear interest. The Company shall not
impose on Indemnitee additional conditions to advancement or require from
Indemnitee additional undertakings regarding repayment. The Company agrees that
for purposes of any advancement of Expenses for which Indemnitee has made
written demand to the Company in accordance with this Agreement, all Expenses
included in such demand that are certified by affidavit of Indemnitee’s counsel
as being reasonable shall be presumed conclusively to be reasonable.
5.Indemnification Procedure.
(a)Notice of Proceeding; Cooperation. Indemnitee shall give the Company notice
in writing as soon as practicable of any Proceeding for which indemnification or
advancement of Expenses will or could be sought under this Agreement; provided
that any failure or delay in giving such notice shall not relieve the Company of
its obligations under this Agreement unless and to the extent that (y) none of
the Company and its Subsidiaries are party to or aware of such Proceeding and
(z) the Company is materially and adversely prejudiced by such failure. The
Company shall be entitled to participate in the defense of any Proceeding
entitled to indemnification under this Agreement or to assume the defense
thereof, with counsel chosen by the Company and reasonably satisfactory to
Indemnitee (not to be unreasonably withheld) upon delivery to Indemnitee of
written notice of the Company’s election to do so; provided, however, that if
Indemnitee believes, after consultation with counsel selected by Indemnitee,
that (i) the use of counsel chosen by the Company to represent Indemnitee would
present such counsel with an actual or potential conflict of interest, (ii) the
named parties in such Proceeding (including any impleaded parties) include both
the Company and Indemnitee and the Indemnitee concludes that there may be one or
more legal defense available to him that are different from or in addition to
those available to the Company or (iii) any such representation by such counsel
would be precluded under the applicable standards of professional conduct then
prevailing, then Indemnitee shall be
8



--------------------------------------------------------------------------------



entitled to retain separate counsel that is selected by Indemnitee and approved
by the Company (which approval shall not be unreasonably delayed, conditioned or
withheld) (but not more than one law firm plus, if applicable, local counsel in
respect of any particular Proceeding), and all Expenses related to such separate
counsel shall be borne by the Company.
(b)Settlement. The Company will not, without the prior written consent of
Indemnitee, which may be provided or withheld in Indemnitee’s sole discretion,
effect any settlement of any Proceeding against Indemnitee or which could have
been brought against Indemnitee unless such settlement solely involves the
payment of money by persons other than Indemnitee and includes an unconditional
release of Indemnitee from all liability on any matters that are the subject of
such Proceeding and an acknowledgment that Indemnitee denies all wrongdoing in
connection with such matters. The Company shall not be obligated to indemnify
Indemnitee against amounts paid in settlement of a Proceeding against Indemnitee
if such settlement is effected by Indemnitee without the Company’s prior written
consent, which shall not be unreasonably withheld.
(c)Request for Payment; Timing of Payment. To obtain indemnification payments or
advances under this Agreement, Indemnitee shall submit to the Company a written
request therefor, together with such invoices or other supporting information as
may be reasonably requested by the Company and reasonably available to
Indemnitee. The Company shall make indemnification payments to Indemnitee no
later than 30 days, and advances to Indemnitee no later than 10 days, after
receipt of the written request (and such invoices or other supporting
information) of Indemnitee.
(d)Determination. The Company intends that Indemnitee shall be indemnified to
the fullest extent permitted by law as provided in Section 3 and that no
Determination shall be required in connection with such indemnification. In no
event shall a Determination be required in connection with advancement of
Expenses pursuant to Section 4 or in connection with indemnification for
Expenses incurred as a witness or incurred in connection with any Proceeding or
portion thereof with respect to which Indemnitee has been successful on the
merits or otherwise (including, without limitation, settlement of any Proceeding
with or without payment of money or other consideration or the termination of
any issue or matter in such Proceeding by dismissal, with or without prejudice).
Any decision that a Determination is required by law in connection with any
other indemnification of Indemnitee, and any such Determination, shall be made
within 30 days after receipt of Indemnitee’s written request for
indemnification, as follows:
(i)If no Change in Control has occurred, (w) by a majority vote of the directors
of the Company who are not, and have never been, parties to such Proceeding,
even though less than a quorum, with the advice of Independent
9



--------------------------------------------------------------------------------



Legal Counsel, or (x) by a committee of such directors designated by majority
vote of such directors, even though less than a quorum, with the advice of
Independent Legal Counsel, or (y) if there are no such directors, or if such
directors so direct, by Independent Legal Counsel in a written opinion to the
Company and Indemnitee, or (z) by the stockholders of the Company.
(ii)If a Change in Control has occurred, by Independent Legal Counsel in a
written opinion to the Company and Indemnitee.
The Company shall pay all Expenses incurred by Indemnitee in connection with a
Determination. The Company promptly will advise Indemnitee in writing with
respect to any Adverse Determination, including a description of any reason or
basis for which indemnification is denied. In the event of a Favorable
Determination, payment to Indemnitee shall be made within 10 days after such
determination. If the person, persons or entity empowered or selected under this
Section 5(d) to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within 60 days after receipt by the Company
of the request therefor, the requisite determination of entitlement to
indemnification shall, to the fullest extent not prohibited by law, be deemed to
have been made and Indemnitee shall be entitled to such indemnification, absent
(i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification or (ii) a
prohibition of such indemnification under applicable law; provided, however,
that such 60-day period may be extended for a reasonable time, not to exceed an
additional 30 days, if the person, persons or entity making such determination
with respect to entitlement to indemnification in good faith requires such
additional time to obtain or evaluate documentation and/or information relating
thereto.
(e)Independent Legal Counsel. If there has not been a Change in Control,
Independent Legal Counsel shall be selected by the Board and approved by
Indemnitee (which approval shall not be unreasonably withheld or delayed). If
there has been a Change in Control, Independent Legal Counsel shall be selected
by Indemnitee and approved by the Company (which approval shall not be
unreasonably withheld or delayed). The Company shall pay the fees and expenses
of Independent Legal Counsel and indemnify Independent Legal Counsel against any
and all expenses (including attorneys’ fees), claims, liabilities and damages
arising out of or relating to its engagement.
(f)Consequences of Determination; Remedies of Indemnitee. The Company shall be
bound by and shall have no right to challenge a Favorable Determination. If an
Adverse Determination is made, or if for any other reason the Company does not
make timely indemnification payments or advances of Expenses, Indemnitee shall
have the right to commence a Proceeding before a court of competent
10



--------------------------------------------------------------------------------



jurisdiction to challenge such Adverse Determination or to require the Company
to make such payments or advances (and the Company shall have the right to
defend its position in such Proceeding and to appeal any adverse judgment in
such Proceeding). Indemnitee shall be entitled to be indemnified for all
Expenses incurred in connection with such a Proceeding in accordance with
Section 3(c) and to have such Expenses advanced by the Company in accordance
with Section 4. If Indemnitee fails to challenge an Adverse Determination within
180 days after the Indemnitee has been notified of such Adverse Determination,
or if Indemnitee challenges an Adverse Determination and such Adverse
Determination has been upheld by a court of competent jurisdiction in a final
and non-appealable decision, then, to the extent and only to the extent required
by such Adverse Determination or final decision, the Company shall not be
obligated to indemnify or advance Expenses to Indemnitee under this Agreement.
(g)Presumptions; Burden and Standard of Proof. In connection with any
Determination, or any review of any Determination, by any person, including a
court:
(i)It shall be a presumption that a Determination is not required.
(ii)It shall be a presumption that Indemnitee has met the applicable standard of
conduct and has acted in good faith and that indemnification of Indemnitee is
proper in the circumstances.
(iii)The burden of proof shall be on the Company to overcome the presumptions
set forth in the preceding clauses (i) and (ii), and each such presumption shall
only be overcome if the Company establishes that there is no reasonable basis to
support it.
(iv)The termination of any Proceeding by judgment, order, finding (whether with
or without court approval) or conviction, or upon a plea of nolo contendere, or
its equivalent, shall not create a presumption that indemnification is not
proper or that Indemnitee did not meet the applicable standard of conduct or
that a court has determined that indemnification is not permitted by this
Agreement or otherwise.
(v)Neither the failure of any person or persons to have made a Determination nor
an Adverse Determination by any person or persons shall be a defense to
Indemnitee’s claim or create a presumption that Indemnitee did not meet the
applicable standard of conduct, and any Proceeding commenced by Indemnitee
pursuant to Section 5(f), other than one to enforce a Favorable Determination,
shall be de novo with respect to all determinations of fact and law.
11



--------------------------------------------------------------------------------



6.Directors and Officers Liability Insurance.
(a)Maintenance of Insurance. The Company will use commercially reasonable
efforts (taking into account the scope and amount of coverage available related
to the cost thereof) to maintain on an ongoing basis, at its sole expense,
liability insurance to protect persons serving the Company and its Subsidiaries
from certain liabilities. So long as the Company or any of its Subsidiaries
maintains liability insurance for any directors, officers, managers, employees
or agents of any such person, the Company shall ensure that Indemnitee is
covered by such insurance in such a manner as to provide Indemnitee the same
rights and benefits as are accorded to the most favorably insured of the
Company’s and its Subsidiaries’ then current directors and officers. If at any
time (i) such insurance ceases to cover acts and omissions occurring during all
or any part of the period of Indemnitee’s Corporate Status or (ii) neither the
Company nor any of its Subsidiaries maintains any such insurance, the Company
shall ensure that Indemnitee is covered, with respect to acts and omissions
prior to such date, for at least six years (or such shorter period as is
available on commercially reasonable terms) from such time, by other directors
and officers liability insurance, in amounts and on terms (including the portion
of the period of Indemnitee’s Corporate Status covered) no less favorable to
Indemnitee than the amounts and terms of the liability insurance maintained by
the Company on the date hereof. The Company shall notify Indemnitee of any
negative change to coverage or policy terms prior to making any such planned
change. Upon request by an Indemnitee, the Company shall provide, at least
annually, a certification as to the insurance coverage maintained pursuant to
this section. Notwithstanding the foregoing, Indemnitee shall not be obligated
to seek recovery under any insurance policies of the Company.
(b)Notice to Insurers. Upon receipt of notice of a Proceeding pursuant to
Section 5(a), the Company shall give or cause to be given prompt notice of such
Proceeding to all insurers providing liability insurance in accordance with the
procedures set forth in all applicable or potentially applicable policies. The
Company shall thereafter take all necessary action to cause such insurers to pay
all amounts payable in accordance with the terms of such policies, unless the
Company shall have paid in full all indemnification, advancement and other
obligations payable to Indemnitee under this Agreement.
7.Exculpation, etc.
(a)Limitation of Liability. Indemnitee shall not be personally liable to the
Company or any of its Subsidiaries or to the stockholders of the Company or any
such Subsidiary for monetary damages for breach of fiduciary duty as a director
of the Company or any such Subsidiary; provided, however, that the foregoing
shall not eliminate or limit the liability of the Indemnitee (i) for any breach
of the Indemnitee’s
12



--------------------------------------------------------------------------------



duty of loyalty to the Company or such Subsidiary or the stockholders thereof;
(ii) for acts or omissions in bad faith or which involve intentional misconduct
or a knowing violation of the law; (iii) under Section 174 of the DGCL or any
similar provision of other applicable corporations law; or (iv) for any
transaction from which the Indemnitee derived an improper personal benefit as is
determined by a court of competent jurisdiction in a final and non-appealable
decision. If the DGCL or such other applicable law shall be amended to permit
further elimination or limitation of the personal liability of directors, then
the liability of the Indemnitee shall, automatically, without any further
action, be eliminated or limited to the fullest extent permitted by the DGCL or
such other applicable law as so amended.
(b)Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company or any of its
Subsidiaries against Indemnitee or Indemnitee’s estate, spouses, heirs,
executors, personal or legal representatives, administrators or assigns after
the expiration of two years from the date of accrual of such cause of action,
and any claim or cause of action of the Company or any of its Subsidiaries shall
be extinguished and deemed released unless asserted by the timely filing of
a legal action within such two-year period; provided that if any shorter period
of limitations is otherwise applicable to any such cause of action, such shorter
period shall govern.
8.Miscellaneous.
(a)Non-Circumvention. The Companies shall not seek or agree to any order of any
court or other governmental authority that would prohibit or otherwise
interfere, and shall not take or fail to take any other action if such action or
failure would reasonably be expected to have the effect of prohibiting or
otherwise interfering, with the performance of the Company’s indemnification,
advancement or other obligations under this Agreement.
(b)Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever: (i) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, each portion of any section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (ii) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (iii) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any section of this Agreement containing any such
provision held to be invalid, illegal or
13



--------------------------------------------------------------------------------



unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested thereby.
(c)Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) on the date of
delivery if delivered personally, or by facsimile, upon confirmation of receipt,
(ii) on the first business day following the date of dispatch if delivered by
a recognized next-day courier service or (iii) on the third business day
following the date of mailing if delivered by domestic registered or certified
mail, properly addressed, or on the fifth business day following the date of
mailing if sent by airmail from a country outside of North America, to
Indemnitee at the address shown on the signature page of this Agreement, to the
Company at the address shown on the signature page of this Agreement, or in
either case as subsequently modified by written notice.
(d)Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in writing signed
by all the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar), nor shall such waiver constitute a continuing waiver.
(e)Successors and Assigns. This Agreement shall be binding upon the Company and
its successors and assigns, including without limitation any acquiror of all or
substantially all of the Company’s assets or business and any survivor of any
merger or consolidation to which the Company is party, and shall inure to the
benefit of and be enforceable by Indemnitee and Indemnitee’s estate, spouses,
heirs, executors, personal or legal representatives, administrators and assigns.
The Company shall require and cause any such successor, by written agreement in
form and substance satisfactory to Indemnitee, expressly to assume and agree to
perform this Agreement as if it were named as the Company herein, and the
Company shall not permit any such purchase of assets or business, acquisition of
securities or merger or consolidation to occur until such written agreement has
been executed and delivered. No such assumption and agreement shall relieve the
Company of its obligations hereunder, and this Agreement shall not otherwise be
assignable by the Company.
(f)Duration. All agreements and obligations of the Company contained herein
shall continue during the period that Indemnitee is a director or officer of the
Company (or is serving at the request of the Company as a director, officer,
employee, member, trustee or agent of another company or other entity) as well
as for any act performed or omitted to be performed by the Indemnitee in
connection with or arising out of or relating to the business of the Company or
by virtue of Indemnitee’s relationship to the Company and shall continue
thereafter (i) so long as Indemnitee may be subject to any possible Proceeding
relating to Indemnitee’s Corporate Status
14



--------------------------------------------------------------------------------



(including any rights of appeal thereto) and (ii) throughout the pendency of any
Proceeding (including any rights of appeal thereto) commenced by Indemnitee to
enforce or interpret his or her rights under this Agreement, even if, in either
case, he or she may have ceased to serve in such capacity at the time of any
such Proceeding.
(g)Choice of Law; Consent to Jurisdiction. This Agreement shall be governed by
and its provisions construed in accordance with the laws of the State of
Delaware, as applied to contracts between Delaware residents entered into and to
be performed entirely within Delaware, without regard to the conflict of law
principles thereof. The Company and Indemnitee each hereby irrevocably consents
to the jurisdiction of the courts of the State of Delaware for all purposes in
connection with any Proceeding which arises out of or relates to this Agreement
and agree that any action instituted under this Agreement shall be brought only
in the state courts of the State of Delaware.
(h)Integration and Entire Agreement. This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the parties hereto, provided that
the provisions hereof shall be cumulative of (and for the benefit of Indemnitee)
and not supersede the provisions of the Company’s, or any of its Subsidiaries’,
certificate of incorporation, bylaws or other organizational agreement or
instrument of the Company and its Subsidiaries, any employment or other
agreement, any vote of stockholders, unitholders, members, managers, partners or
directors, the DGCL or other applicable law. To the extent of any conflict
between the terms of this Agreement and any other corporate documents, the terms
most favorable to Indemnitee shall apply at the election of Indemnitee.
(i)Counterparts. This Agreement may be executed in one or more counterparts
(including facsimile counterparts), each of which shall constitute an original.
[Remainder of this page intentionally left blank.]


15




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
        June 2    , 2020.
WARNER MUSIC GROUP CORP.
By:     /s/ Paul Robinson    
Name: Paul Robinson
Title: Executive Vice President, General Counsel and Secretary
Address: 1633 Broadway
New York, New York 10019
AGREED TO AND ACCEPTED:
INDEMNITEE:
By:     /s/ Stephen Cooper    
Name: Stephen Cooper
Title: Director
Address: c/o Warner Music Group Corp
1633 Broadway    
New York, New York 10019
[Signature Page to Director Indemnification Agreement]




--------------------------------------------------------------------------------



Schedule to Exhibit 10.4


The following directors are each party to an Indemnification Agreement with
Warner Music Group Corp., each of which is substantially identical in all
material respects to the Indemnification Agreement filed as Exhibit 10.4 to this
Annual Report on Form 10-K and is dated the date listed below across from such
director’s name. The actual Indemnification Agreements for such directors are
omitted pursuant to Instruction 2 to Item 601 of Regulation S-K.


Name of Signatory
Date of Agreement
Michael Lynton
June 2, 2020
Alex Blavatnik
June 2, 2020
Lincoln Benet
June 2, 2020
Mathias Döpfner
June 2, 2020
Noreena Hertz
June 2, 2020
Ynon Kreiz
June 2, 2020
Len Blavatnik
June 2, 2020
Thomas H. Lee
June 2, 2020
Donald A. Wagner
June 2, 2020
Ceci KurzmanOctober 1, 2020




